In a proceeding pursuant to article 78 of the CPLR to compel appellants to fill vacant positions in the Police Bureau of the City of Yonkers, the appeal (by permission of this court) is from so much of an order of the Supreme Court, Westchester County, entered June 1, 1971, as (1) upon reargument of appellants’ prior motion to dismiss the petition on objections in point of law, adhered to the original decision denying said prior motion and (2) conditionally granted petitioners’ cross motion for judgment. Order reversed insofar as appealed from, with $10 costs and disbursements, on the law; appellants’ motion to dismiss the proceeding granted; petitioners’ cross motion denied; and proceeding dismissed. Special Term erred in holding that the exhaustion of the contract grievance procedure was not a condition precedent to the institution *991of this proceeding (CPLR 7801, subd. 1). Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.